Citation Nr: 0104596
Decision Date: 02/14/01	Archive Date: 03/12/01

DOCKET NO. 98-19 876               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss, on appeal from the initial award
of service connection, to include the issue of entitlement to an
extraschedular evaluation.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD 

William L. Pine, Counsel

INTRODUCTION

The appellant had active service from August 1949 to March 1953.

This appeal is from a February 1998 rating decision of the
Department of Veterans Affairs (VA) Waco, Texas, Regional Office
(RO). The case is now under the jurisdiction of the North Little
Rock, Arkansas, RO.

The veteran initially filed a claim of entitlement to service
connection for impaired hearing in April 1991. VA denied the claim,
and the veteran appealed to the Board of Veterans' Appeals. VA
granted service connection while the appeal seeking service
connection was in remand status. Upon granting service connection,
the RO awarded a noncompensable rating with an April 29, 1991,
effective date of service connection.

The grant of service connection disposed of the issue on appeal,
entitlement to service connection, and a new notice of disagreement
(NOD) initiated the instant appeal from the initial disability
rating. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
Review of an appeal from an initial disability rating requires
consideration of "staging" the rating, with different ratings for
different parts of the time under review if indicated by the facts
found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

REMAND

The Board remanded this case in February 2000 partly for the RO to
obtain certain VA evidence. It does not appear that the RO
completed the instructions. Evidence requested was not obtained,
and there is no memorandum from a VA custodian of records
indicating the requested records are unavailable. A failure to
complete the actions ordered in a Board remand abridges the
veteran's right to the performance of the remand instructions.
Stegall v. West, 11 Vet. App. 268, 271 (1998). VA records of which
the Secretary has notice and that are reasonably expected to be of
record in adjudication of a claim or an appeal are constructively
of record. Bell v.

2 -

Derwinski, 2 Vet. App. 611 (1992). The RO must seek the records
identified below, documenting its actions, obtaining memoranda from
responsible VA records custodians addressing any unavailable
records, and notifying the veteran of its actions and the results.
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114
Stat. 2096 (2000).

Specifically, the prior remand instructed the RO to obtain VA
treatment records from 1992 to 1994, especially audiology test
reports. The RO's April 2000 request for such records does not show
any response that will permit the Board to determine that the
requested records are unavailable within the meaning of Bell, 2
Vet. App. 611. The February 2000 remand requested the complete
audiology report of the September 1998 Shreveport VAMC audiology
examination. It is not of record. The veteran testified on March
23, 1992, that he had had a VA audiology examination during the
week before the hearing, and no such report is of record.

Additionally, the veteran's statement of August 2000 referenced a
VA hearing test at Shreveport, VAMC, on April 26, 2000. That report
is not of record.

The veteran submitted, with a waiver of RO initial review, a
private audiology report dated August 2000. VA has a duty to inform
the veteran of information necessary to substantiate his claim.
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a),
114 Stat. 2096-97 (2000). This duty reasonably includes informing
the veteran of evidentiary requirements when VA requires that even
private medical reports be in a certain form or contain certain
information.

Regulation provides for the use of a private examination report to
rate a disability for VA compensation purposes, provided it is
otherwise adequate for that purpose. 38 C.F.R. 3.326(b) (2000).
Regulation is specific regarding examinations to evaluate hearing
impairment for compensation purposes: The examiner must be a state-
licensed audiologist; the examination must include a controlled
speech discrimination test (Maryland CNC) and a puretone audiometry
test and be conducted without the use of hearing aids. 38 C.F.R.
4.85(a) (2000).

3 -

Finally, the November 1998 statement of the case (SOC) addressed
referral for extraschedular consideration of the veteran's hearing
impairment, and the February 2000 remand included entitlement to
extraschedular rating as an issue in this appeal. The August 2000
supplemental SOC (SSOC) does not reveal whether the RO addressed
extraschedular referral in readjudicating this claim. Subsequent
SSOCs should address that matter if they address evidence not of
record for the last prior ssoc.

Accordingly, the case is REMANDED for the following action:

1. Inform the veteran of the requirements for audiology
examinations acceptable for VA rating purposes as identified in 38
C.F.R. 4.85(a). Request him to furnish another report of the August
2000 examination by Otolaryngology and Head & Neck Surgery
Associates that identifies the audiologist, whether he or she is a
state licensed audiologist, and identifies the word list or
standard used for the reported speech discrimination percentages,
or, alternatively, provide the veteran a form to authorize the
release of information, and assist him to obtain a copy of the
August 2000 private report that satisfies the requirements of 38
C.F.R. 4.85(a). Associate any information obtained with the
claimsfolder.

2. Obtain all audiology test and treatment records from Dallas VAMC
for 1992 to 1994 inclusive (note the veteran's March 1992 testimony
about audiology examination that month); the complete Shreveport
VAMC audiology report of September 4, 1998, showing the data from
which the summary of record derived; and the Shreveport VAMC report
of an April 26, 2000, examination referenced in the veteran's
August 2000 statement. Request the appropriate VA custodians of

- 4 -

records to report that the requested record or records are
unavailable if the record is not furnished.  Associate any
information obtained with the claimsfolder.

3. The RO must review the claims file and ensure that all
notification and development required by the VCAA are completed.

4. Readjudicate the claim at issue, including whether referral for
extraschedular consideration is warranted, and determine whether
the appellant's claim, or any part of it, may now be allowed.
Consider whether the evidence supports staged rating. Fenderson v.
West, 12 Vet. App. 119, 125-126 (1999): If the claim is denied,
provide the appellant and his representative an appropriate
supplemental statement of the case and an appropriate period to
respond.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The appellant need take no further
action until he is further informed. The purpose of this REMAND is
to obtain additional information and to afford due process. No
inference should be drawn regarding the final disposition of the
claim because of this action.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 465 8 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory

- 5 -

Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

J. SHERMAN ROBERTS 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000). only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

6 - 



